Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 2021-06-02 has been entered. Claims 1-3, 6-9, 12-15, and 18-22 remain pending in the application. Applicant’s amendments to the specification and claims have overcome all objections, as well as U.S.C. 101 and 103 rejections previously set forth in the Non-Final Office Action mailed 2021-03-19 and result in allowable claims.
Response to Arguments
Applicant’s arguments with respect to rejections of claims under U.S.C. 101 have been fully considered and are persuasive.  Applicant has incorporated the subject matter from dependent claims that incorporates the judicial exception into a practical application into the independent claims.  Therefore, the rejections of claims under U.S.C. 101 have been withdrawn.
Applicant’s arguments with respect to rejections of claims under U.S.C. 103 have been fully considered and are persuasive.  The new matter incorporated into the amended independent claims overcomes the previously cited prior art.  Therefore, the rejections of claims under U.S.C. 103 have been withdrawn.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance.  
As per Claim 1, Xia teaches a method, comprising: for data represented as a bipartite network and for a set of missing links in the bipartite network (Xia, Section III, discloses potential pairs of nodes (i.e., missing links): “From an observed graph G0, each potential pairs 
calculating a weight for each of the missing links; executing a link prediction algorithm configured to incorporate the weight for each of the missing links; and providing ones from the set of missing links selected by the link prediction algorithm as predicted missing links of the bipartite network, wherein the providing by the link prediction algorithm comprises providing a score for each predicted missing link that indicates a probability that a respective predicted missing links exists between respective nodes (Xia, Section V B 2, p 157, discloses “Each of the methods, introduced from Section II to Section IV, computes a score for every potential link. The potential links are then ranked in the descending order of the scores.”  Here, a link prediction algorithm is disclosed that consists of calculating a weight for each of the missing links.  The weight is therefore incorporated into the link prediction algorithm.  The predicted missing links are then provided in ranked order.)
Chang teaches that calculating a weight for each of the missing links in the set is based on bicliques of the bipartite network. (Chang, Pg 5, “Recovering missing edges”, discloses “For each of the 153 maximum weighted quasi-bicliques of either version, the missing edges induced by the quasi-bicliques are then identified, and the average missing edge weight e of each is calculated.”.  Chang, Pg 2 Right Column Lines 18-19, defines quasi-bicliques:  “Quasi-bicliques are partially incomplete bicliques that overcome this limitation”.  Chang is calculating the weights of missing edges based on quasi-bicliques, which are defined as partially incomplete bicliques.  Therefore, calculating the weights of the missing edges is based on bicliques).
presenting the bipartite network as a bi-adjacency matrix comprising rows that represent a first type of node in the bipartite network, and columns that represent rows of a second type of node in the bipartite network, each of the entries in the matrix representing one link between a node of the first type and a node of the second type, wherein the providing ones from the set of missing links selected by the link prediction algorithm as the predicted missing links of the bipartite network comprises providing, by the link prediction algorithm, a score for each of the predicted missing links that indicates a probability that a respective predicted missing link exists between a respective node of the first type and a respective node of the second type, and wherein the presenting the bipartite network comprises providing an interface configured to represent each of the entries in the matrix as a color hue according to the score, and configured to order the rows and columns of the bi-adjacency matrix according to a selected criteria.
Xu teaches presenting the bipartite network as a bi-adjacency matrix comprising rows that represent a first type of node in the bipartite network, and columns that represent rows of a second type of node in the bipartite network as well as presenting the bipartite network comprises providing an interface configured to represent each of the entries in the matrix as a color hue.
However, Xu does not teach each of the entries in the matrix representing one link between a node of the first type and a node of the second type nor color hue according to the score, a score for each of the predicted missing links that indicates a probability that a respective predicted missing link exists between a respective node of the first type and a respective node of the second type.

    PNG
    media_image1.png
    422
    716
    media_image1.png
    Greyscale
See Xu Figure 5 above.  Each entry in the matrix is based on the level of connectivity between “meta-nodes” which represent multiple nodes, and therefore does not represent “one link”.  And the color hue is shading that is filled up to a certain level based on a score, indicating how many of the possible connections actually exist, and is not based on the score indicating “probability that a respective predicted missing link exists”.  See Xu Para [0059] below:
“The summarized bipartite graph 564 is referred to as an “adjacency matrix” graph that arranges the meta-nodes 508A-508C from the first set P along a vertical axis and the meta-nodes 512A-512C from the second set Q along the horizontal axis. In the adjacency matrix summarization graph 564, each graphical element provides a depiction of the connectivity density between two meta-nodes at an intersection between the two meta-nodes on the horizontal and vertical axes. For example, the graphical element 566 represents the connection between meta-nodes 508C and 512C and is located at the intersection of these meta-nodes in 
The closest prior art(s) disclose each of the entries in the matrix representing one link between a node of the first type and a node of the second type as well as a color hue.  For example, Grothaus et. al. (“Automatic layout and visualization of biclusters”; hereinafter Grothaus) discloses in Figure 4:	
    PNG
    media_image2.png
    117
    168
    media_image2.png
    Greyscale

However, these color hues are not based on the score indicating “probability that a respective predicted missing link exists”, but are rather indicative of gene expression values, as disclosed in Grothaus Section 4.3:  “We map the expression values of each gene into a range from green to red, with green (respectively, red) corresponding to the smallest (respectively, largest) expression value of that gene.”  In other words, the link exists, and the shading represents a property of the connection between a transcription factor and a gene, as Grothaus recites on Page 7:  “Each dataset is a binary matrix whose columns represent transcription factors and whose rows represent genes”.
color hue is indicative of a continuous data value representing the regulation of a gene.  It is not based on the score indicating “probability that a respective predicted missing link exists”.
Xu et. al. (“Interactive Visual Co-Cluster Analysis of Bipartite Graphs”; hereinafter Xu2) discloses in Figure 1:

    PNG
    media_image3.png
    202
    274
    media_image3.png
    Greyscale

Below, Xu2 discloses in Page 5 Full Paragraph 3:  “The projected one-mode graphs are visually represented as adjacency matrices (Fig. 3(c)). In these matrices, the color intensities of the matrix cells are mapped to the edge weights in the projected graph.”  Also on Page 6, bottom of left column Xu2 discloses:  “In this figure, the color intensity of the matrix cells encodes the measure of concordance, i.e., the number of common voters of two bills/amendments, and the color hue is not based on the score indicating “probability that a respective predicted missing link exists”.
	As seen above with Grothaus, Heinrich, and Xu2, as well as other examples: Theron et. al. (“BicOverlapper 2.0: Visual Analysis for Gene Expression”) and Kapushesky et. al. (“Expression Profiler: next generation—an online platform for analysis of microarray data”), color hue has been used in adjacency matrices for the purpose of indicating what amounts to the weight of a weighted edge, as opposed to the instant application which is concerned with essentially unweighted edges, and a color hue being indicative of whether or not such an edge probably exists.
	Finally, attention is drawn to Pech et. al. (“Link Prediction via Matrix Completion”).  In Figure 1, Pech discloses below:

    PNG
    media_image4.png
    405
    807
    media_image4.png
    Greyscale

Pech, Figure 1 caption, discloses: “The white colors represent real null entries with value zero, the white colors with red frames represent the missing or likely existing links (values are also zeros), while the others entries with colors are of values greater than zero.”
color hue, and that the color hue is based on the score indicating “probability that a respective predicted missing link exists”, the distinction here is that Pech does not disclose providing an interface configured to represent each of the entries in the matrix as a color hue according to the score.  Pech, Page 2 below Eq. 1 discloses:  “The relationship between G, A, X, X* and E is illustrated in Fig. 1.”  It is clear here that Pech’s figure is merely a visual aid to illustrate the matrix-based link prediction method discussed in Pech’s paper, and that Pech is not proposing providing an interface, wherein an interface may be broadly interpreted as a device or program enabling a user to communicate with a computer.  Pech also provides no obvious statement of rationale to combine the concept of the red outlines representing potential missing links with an existing interface.
	For at least these reasons, independent claims 1, 7, and 13 are allowable over the prior art of record.  Claims 2-3, 6, 8-9, 12, 14-15, and 18-22 are allowable by virtue of their dependence from their respective base claims.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Allowable Subject Matter
Claims 1-3, 6-9, 12-15, and 18-22 are allowed over the prior art of record.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD A SIEGER whose telephone number is (571)272-9710.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/L.A.S./             Examiner, Art Unit 2126  
/ANN J LO/             Supervisory Patent Examiner, Art Unit 2126